DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 20 April 2019, this is a First Action Non-Final Rejection on the Merits.  Prior to initial examination, claims 1-14 have been cancelled, claims 15-28 have been added, and therefore claims 15-28 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 19 September 2018 and 23 September 2019, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  Examiner notes wherein the sole Figure is provided with the Certified Copy of Foreign Priority, however, it appears that there is no drawing currently provided in the application file.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US 2004/0193293 A1, hereinafter Watanabe).
Regarding claim 15, Watanabe discloses a medical manipulator, comprising: 
a manipulator arm (robot arm; at least as in paragraphs 0018-0019); 
an end effector (distal end/front end wrist) mounted on the manipulator arm and comprising at least one tool (working tool) with at least one of a varying mass or a varying mass distribution (at least as in paragraphs 0018-0019, 0034-0039 and 0042); 
a manipulator control (Figure 2, off-line programming apparatus) for controlling movement of the medical manipulator according to a plurality of control steps (at least as in paragraphs 0022-0024, 0029-0031 and 0034-0039, wherein an operation program is selected and designated for controlling said robot arm); 
wherein the manipulator control is configured to determine a current load data matrix based on at least one of the varying mass or varying mass distribution of the tool in each control step, and to generate control commands for movement of the medical manipulator based on the load data matrix such that deviations from a target pose or a target path of the tool are prevented (Figures 1-3; at least as in paragraphs 0024-0028, 0034-0039 and 0042, specifically as in at least paragraphs 0035-0039 wherein flexure amount data relating to the model of a robot to be used and corresponding to the weight 
Regarding claim 16, Watanabe further discloses wherein the manipulator control controls movement of the at least one tool using a dynamic model of the tool, the dynamic model calculated using at least one of the varying mass or varying mass distribution of the tool (at least as in paragraphs 0018-0021, 0024, 0030, 0034, 0039 and 0042, wherein flexure amount data about the model of a robot to be used and about the load closest in weight and center-of-gravity position to a working tool to be used is selected and further wherein the robot controller executes a flexure correction process to obtain the operation program with taught points each corrected by an amount corresponding to the flexure amount data, then the robot executes said operation program).
Regarding claim 17, Watanabe further discloses wherein the dynamic model of the at least one tool is integrated in a dynamic model of the manipulator (at least as in paragraphs 0018-0021, 0024, 0030, 0034, 0039 and 0042, wherein flexure amount data about the model of a robot to be used and about the load closest in weight and center-of-gravity position to a working tool to be used is selected and further wherein the robot controller executes a flexure correction process to obtain the operation program with taught points each corrected by an amount corresponding to the flexure amount data, then the robot executes said operation program).
Regarding claim 18, Watanabe further discloses wherein the manipulator control controls movement of the medical manipulator based on information regarding a change in at least one of the mass or the mass distribution of the at least one tool (at least as in paragraphs 0018-0021, 0024, 0030, 0034, 0039 and 0042, wherein flexure amount data about the model of a robot to be used and about the load closest in weight and center-of-gravity position to a working tool to be used is selected).
Regarding claim 19, Watanabe further discloses wherein the end effector comprises a plurality of tools that are movable independently of one another with respect to the manipulator arm (at least as in paragraphs 0018-0021, 0024, 0030, 0034, 0039 and 0042, wherein a plurality of tools may be utilized and selected for use by said robot arm).
Regarding claim 20, Watanabe further discloses wherein the mass distribution is calculated using a known position of one or more mechanical elements of the at least one tool and then fed to the manipulator control (Figures 1-3; at least as in paragraphs 0024-0028, 0034-0039 and 0042 wherein flexure amount data about the model of a robot to be used and about the load closest in weight and center-of-gravity position to a working tool to be used is selected and further wherein the robot controller executes a flexure correction process to obtain the operation program with taught points each corrected by an amount corresponding to the flexure amount data).
Regarding claim 21, Watanabe further discloses wherein an electronic control unit (robot controller) that controls the mechanical elements transmits a notification regarding at least one of a current change or an upcoming change in the position of the mechanical elements of the at least one tool to the manipulator control (at least as in 
Regarding claim 22, Watanabe further discloses wherein at least one of the mechanical elements is a linear axis (at least as in paragraphs 0018-0019, 0024-0028 and 0034, wherein the flexure amount data for the robot model and working tool is determined with reference to an orthogonal coordinate system).
Regarding claim 23, Watanabe discloses a method for controlling a medical manipulator, comprising: 
obtaining a manipulator arm (robot arm) with an attached end effector (distal end/front end wrist), the end effector comprising at least one tool (working tool) with at least one of a varying mass or a varying mass distribution (at least as in paragraphs 0018-0019, 0034-0039 and 0042); 
controlling movement of the medical manipulator according to a plurality of control steps with a manipulator control (Figure 2, off-line programming apparatus) to attain a target pose or follow a target path of the tool (at least as in paragraphs 0022-0024, 0029-0031 and 0034-0039, wherein an operation program is selected and designated for controlling said robot arm); 
determining with the manipulator control a current load data matrix of the at least one varying mass or varying mass distribution of the at least one tool in each control 
generating control commands for movement of the medical manipulator based on the current load data matrix such that deviations from the target pose or the target path of the tool are prevented (Figures 1-3; at least as in paragraphs 0024-0028, 0034-0039 and 0042, specifically as in at least paragraphs 0035-0039 wherein before the robot executes an operation program to be executed, the robot controller executes a flexure correction process to obtain the operation program with taught points each corrected by an amount corresponding to the flexure amount data, then the robot executes said operation program).
Regarding claim 24, Watanabe discloses the method further comprising using a dynamic model of the at least one tool in the manipulator control, wherein the dynamic model is calculated using at least one of the varying mass or varying mass distribution of the tool (at least as in paragraphs 0018-0021, 0024, 0030, 0034, 0039 and 0042, wherein flexure amount data about the model of a robot to be used and about the load closest in weight and center-of-gravity position to a working tool to be used is selected and further wherein the robot controller executes a flexure correction process to obtain the operation program with taught points each corrected by an amount corresponding to the flexure amount data, then the robot executes said operation program).
Regarding claim 25, Watanabe further discloses wherein the dynamic model of the at least one tool is integrated into a dynamic model of the manipulator (at least as in 
Regarding claim 26, Watanabe further discloses wherein controlling movement of the medical manipulator comprises taking into account information regarding a change in at least one of the mass or mass distribution of the at least one tool (at least as in paragraphs 0018-0021, 0024, 0030, 0034, 0039 and 0042, wherein flexure amount data about the model of a robot to be used and about the load closest in weight and center-of-gravity position to a working tool to be used is selected).
Regarding claim 27, Watanabe discloses the method further comprising: calculating the mass distribution using a known position of one or more mechanical elements of the at least one tool; and feeding the calculated mass distribution to the manipulator control (Figures 1-3; at least as in paragraphs 0024-0028, 0034-0039 and 0042 wherein flexure amount data about the model of a robot to be used and about the load closest in weight and center-of-gravity position to a working tool to be used is selected and further wherein the robot controller executes a flexure correction process to obtain the operation program with taught points each corrected by an amount corresponding to the flexure amount data).
Regarding claim 28, Watanabe discloses the method further comprising transmitting to the manipulator control a notification regarding at least one of a current .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664